Citation Nr: 0841085	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-05 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that granted 
service connection and awarded a 50 percent disability rating 
for post-traumatic stress disorder (PTSD), effective August 
25, 2004.  


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.     


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met since August 25, 2004, the effective date 
of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2008).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The veteran is currently in receipt of a 50 percent rating 
for his disability under DC 9411, which applies to PTSD.  

Under Diagnostic Code 9411, a 50 percent rating is assigned 
for a mental disorder (including post-traumatic stress 
disorder) when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when the 
psychiatric condition produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned when there 
is total occupational or social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, DC 9411.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).   

Post-service VA and private medical records dated from 
October 2004 to March 2008 show that the veteran received 
intermittent treatment for PTSD with depression.  The 
associated records show various symptoms related to PTSD, 
including depression, anxiety, insomnia, nightmares, 
avoidance of crowds, limited social interaction, 
irritability, hypervigilance, and exaggerated startle 
response.  The veteran's affect over this period ranged from 
flat and depressed to controlled and congruent.  His mood 
ranged from lethargic to dysphoric to euthymic.  The medical 
notations indicate that the veteran's memory, judgment, and 
insight were intact.  His speech was normal, and his thought 
processes were organized.  The veteran denied suicidal and 
homicidal ideation, and there were no signs of any thought 
disorder, perceptual distortions, or delusional ideation.  

A May 2007 letter from the veteran's employer stated that he 
had been granted permission to remotely perform his duties 
from home so that he would be able to utilize his knowledge 
without the distractions of social interaction that 
encompassed the normal work environment.  

On VA examination in January 2005, the veteran reported 
having little socialization with people and only speaking 
occasionally to one friend.  He stated that he was able to 
perform his computer programming job in isolation.  He 
complained of having a hard time motivating himself and 
feeling like life is a struggle.  He reported that he looked 
forward to drinking in order to relax and fall asleep.  
Examination revealed that the veteran was casually dressed 
with good grooming and hygiene.  He was cooperative and spoke 
in a normal rate and rhythm.  He was oriented in all spheres.  
His mood was dysphoric, and his affect was restricted.  He 
provided goal-directed answers to questions, and there was no 
impairment of thought process, thought content, or 
communication.  There was no delusional content, 
hallucinations, or suicidal or homicidal ideation.  He had 
mild short-term memory problems, but his long-term memory was 
intact.  The examiner found that the veteran experienced 
unwanted memories once or twice a week with moderate 
distress.  He became upset and angry when recalling his 
traumatic experiences, and his palms became sweaty.  He 
reported that he always avoided talking about his experiences 
and that he used alcohol to escape his feelings instead.  He 
complained of a loss of interest in things that used to be 
pleasurable and being distant and cut off from others.  He 
stated that he felt a sense of a foreshortened future.  He 
complained of waking up at 3 a.m. and not being able to 
return to sleep.  He reported being irritable with his wife, 
finding it difficult to concentrate, feeling hypervigilant, 
and being easily startled by loud noises.  The examiner 
diagnosed the veteran with PTSD, depressive disorder, and 
alcohol dependency.  He assigned a Global Assessment of 
Functioning (GAF) score of 60.  

At an April 2008 VA examination, the veteran complained of 
being in a depressed mood for two days every two weeks with 
increased irritability, fatigue, withdrawal, and decreased 
interest.  His symptoms were noted to be mild.  The veteran 
reported avoiding socialization except for neighbors that he 
would see sporadically.  He stated that he drank alcohol 
daily in the evening and had sporadic marijuana and cocaine 
use.  Examination revealed a clean, casually dressed 
appearance.  There was unremarkable psychomotor activity and 
spontaneous speech.  The veteran was cooperative towards the 
examiner.  His affect was constricted, and his mood was 
irritated for having to come in on his day off.  He was 
oriented in three spheres, and he had goal-directed thought 
process and unremarkable thought content.  He understood the 
outcome of his behavior and also understood that he had a 
problem.  He had no delusions, hallucinations, 
obsessive/ritualistic behavior, inappropriate behavior, panic 
attacks, suicidal or homicidal ideation, or episodes of 
violence.  He had good impulse control and normal memory.  He 
suffered from recurrent and intrusive distressing 
recollections and dreams.  He avoided thoughts, feelings, 
conversations, activities, places, or people associated with 
his trauma, and he had markedly diminished interest or 
participation in significant activities.  He had feelings of 
detachment or estrangement from others and a restricted range 
of affect.  He experienced sleep disturbances, outbursts of 
anger, hypervigilance, and exaggerated startle response.  The 
examiner diagnosed the veteran with chronic PTSD and noted 
that his symptoms were moderate in severity.  He assigned a 
GAF score of 60.  He found that there were no problems with 
the veteran's job because he was allowed to work from home, 
which decreased social contact.  

The veteran testified before the Board at a travel board 
hearing in June 2007.  Testimony revealed that the veteran 
was withdrawn from his family and that he did not show any 
emotion.  He testified that he was easily irritated and had 
trouble controlling his temper because even little things 
would set him off.  He reported that he did not participate 
in any social activities because he was more comfortable that 
way.  He stated that he was allowed to work remotely from 
home so that he would not have to interact with too many 
people at work.  He testified that he was convicted of 
conspiracy to distribute cocaine and that he currently had 
several alcoholic drinks a day.  He reported that his short 
term memory seemed fine but that he could not remember 
anything from a week previously.  He stated that he had 
problems with flashbacks and anger.  He testified that he 
tried to avoid the news so that it would not trigger thoughts 
of past experiences.  He reported that he occasionally felt 
like giving up, and when asked about his mood, he stated that 
he was "just kind of blah."  

The veteran's mother and wife submitted undated lay 
statements in support of his claim.  The veteran's wife and 
mother reported that he was irritable, irrational, distant, 
unemotional, and mean for no apparent reason at times.  They 
stated that he preferred to be alone and that he would not 
bathe on the weekends.  They reported that the veteran had 
past drug problems and that he became mentally abusive and 
angry when he drank.  They also asserted that the veteran 
became so sad at times that he would burst out crying at any 
moment.  The veteran's wife reported that she had not had 
sexual intercourse with the veteran for over a year and that 
he often woke up in the middle of his nightmares kicking at 
something.  The veteran's mother stated that the veteran had 
been distancing himself from family, friends, and work 
reponsibilities.  She asserted that he felt a deep sense of 
guilt for not measuring up to his father's military service 
and felt that it was hard to maintain control of all that was 
going on.  She stated that he told her that he was looking 
forward to his time being over and having no more hassles.  

The January 2005 and April 2008 VA examinations assigned GAF 
scores of 60.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (1995); 60 Fed. Reg. 43186 (1995).  

Under DSM-IV, GAF scores of 60 indicate moderate symptoms 
(flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (few friends, conflicts with peers or 
co-workers).  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.).    

The veteran's assigned GAF scores, including the GAF score 
assigned at the most recent VA examination, reflect that the 
veteran has moderate symptoms.  The medical evidence of 
record has shown the veteran suffering from symptoms such as 
depression, insomnia, irritability, anxiety, occasional 
suicidal ideation, flashbacks, nightmares, exaggerated 
startle response, and hypervigilance.  The veteran has some 
occupational impairment where he works remotely at home to 
minimize interaction with others, but he is still able to 
successfully perform his work duties.  The veteran has also 
been able to maintain a few interpersonal relationships with 
his mother, a friend, and some neighbors.  The veteran's 
symptoms do not appear to have increased to such an extent 
that he is severely disabled by his PTSD.  Accordingly, the 
Board finds that his symptoms related to PTSD have not 
worsened to the extent that an increased rating is warranted. 

Based upon the above findings, the Board finds that the 
veteran's disability more nearly approximates a 50 percent 
disability rating than any higher rating.  The evidence does 
not support a finding of deficiencies in most areas.  His 
treating physicians and the VA examiner have reported that he 
does not have symptoms such as homicidal ideation or 
obsessional rituals which interfere with routine activities, 
and there is no evidence of speech that is intermittently 
illogical, obscure, or irrelevant.  Rather, the veteran's 
speech is consistently noted to be normal.  Assessments of 
his condition have not shown that he has near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively.  Likewise, the 
medical evidence generally shows fair judgment, fair insight, 
and orientation.  Thus, the findings do not support the 
conclusion that the veteran has spatial disorientation.  
While his symptoms have been noted to interfere in his 
ability to relate to others, these factors alone are not 
sufficient to warrant an increased rating of 70 percent for 
his PTSD.  Therefore, the Board finds that a rating in excess 
of 50 percent is not warranted.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's post-traumatic stress disorder does not warrant 
an increased initial rating under DC 9411 for all periods 
under consideration since service connection was established.  
As the preponderance of the evidence is against the claim for 
an increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2004 and March 
2006; a rating decision in February 2005; and a statement of 
the case in December 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

       


ORDER

An initial rating in excess of 50 percent for post-traumatic 
stress disorder is denied.
 

____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


